UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 99-7031



In Re: LINWOOD DOUGLAS THORNE,

                                                        Petitioner.



       On Petition for Writ of Mandamus.     (CR-94-453-HNM)


Submitted:   September 9, 1999       Decided:    September 15, 1999


Before ERVIN, WILKINS, and HAMILTON, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Linwood Douglas Thorne, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Linwood Douglas Thorne has filed a petition for a writ of man-

damus from this court seeking an order instructing the Respondent

to provide him with a copy of the transcript of the grand jury

proceeding that lead to Thorne’s indictment. Mandamus is a drastic

remedy to be used only in extraordinary circumstances. See Kerr v.

United States Dist. Court, 426 U.S. 394, 402 (1976).       Mandamus

relief is only available when there are no other means by which the

relief sought could be granted, see In re Beard, 811 F.2d 818, 826

(4th Cir. 1987), and may not be used as a substitute for appeal.

See In re Catawba Indian Tribe of S. Carolina, 973 F.2d 1133, 1135

(4th Cir. 1992). Accordingly, although we grant Thorne’s motion to

proceed in forma pauperis, we deny mandamus relief.   Thorne’s mo-

tion to expedite this petition is now moot and is denied for that

reason. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                   PETITION DENIED




                                2